Seabury, J. (dissenting).
• It -is-'my opinion' that the evidence adduced upon the question of damages is wholly insufficient to sustain the judgment. As the amount of damages suffered by the defendant cannot be accurately ascertained from the record we are in no position to "modify the judgment that has been rendered.
"In my opinion the ju’dgment should be reversed aiid a new trial ordered,, with costs to the appellant to abide the event.
Judgment affirmed, if defendant will consent to a reduction to $350 and costs; otherwise judgment reversed and new trial ordered, with costs to abide event.